Motion to Dismiss Appeal Granted, Appeal Reinstated, Appeal Dismissed,
and Memorandum Opinion filed October 19, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00188-CV
                                    ____________

     WORLD SOURCE SIMPLE, LLC; THEODORE RALSTON; ANIL
      RAMROOP; RON FORREST; AND BRIAN ALLEN, Appellants

                                          V.

                     RADIA ENTERPRISES, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37071

                           MEMORANDUM OPINION

      This is an interlocutory appeal from a February 18, 2020 order denying
appellants’ motion to compel arbitration. The appeal has been abated to allow the
parties to complete a settlement. On October 11, 2021, appellants filed an unopposed
motion to dismiss the appeal on the basis that the parties have resolved their dispute,
and they have moreover agreed that each party should pay its own costs.
Accordingly, the court grants the motion, reinstates the appeal, and dismisses the
appeal as moot, with each party to bear its own costs. Tex. R. App. P. 42.1(a)(1)
(voluntary dismissal on motion).



                                      PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.




                                         2